Title: To Thomas Jefferson from Madame de Bréhan, 22 October 1787
From: Bréhan, Marquise de
To: Jefferson, Thomas



Brest the 22 8bre 1787.

The moment shall come very soon, Sir, which must take and carry us in your happy Country. I have but a regret—’tis that we cannot take you with us, but perhaps you will come soon. It is an hope that I will keep preciously. You have given me, Sir,  a promise to write to me. Don’t forget it I pray you and receive the adieux of one who knows how to value your merite and your friendship.
Will you be so good as to give this letter to Mr Short? Speak together of the travellers.
